                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
SOLOMON MANAMELA,                   :
                                    :
          Petitioner,               :    Civ. No. 18-9292 (NLH)
                                    :
     v.                             :    OPINION
                                    :
DAVID ORTIZ,                        :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:
Solomon Manamela, No. 63850-066
Moshannon Valley
Correctional Institution555 Geo Drive
Philipsburg, PA 16866
     Petitioner Pro se

John Andrew Ruymann, Chief, Civil Division
Anne B. Taylor, AUSA
Office of the U.S. Attorney
401 Market Street
Camden, NJ 08101
     Counsel for Respondent

HILLMAN, District Judge

     Petitioner Solomon Manamela, a prisoner presently confined

at CI Moshannon Valley, Pennsylvania, 1 filed this Petition for

Writ of Habeas Corpus under 28 U.S.C. § 2241, arguing that he is

actually innocent of his convictions.   ECF No. 1.   Respondent

United States filed a Motion to Dismiss arguing that the

Petition should be dismissed for lack of jurisdiction.    ECF No.



1 The Court has jurisdiction over this § 2241 petition as
Petitioner was confined in FCI Fort Dix, New Jersey when it was
filed.
14.    Petitioner opposes the Motion to Dismiss.    ECF No. 15.    The

Motion is now ripe for disposition.      For the reasons that

follow, the Court will grant the Motion.

I.    BACKGROUND

      Petitioner is serving a 168-month sentence imposed in the

Eastern District of Pennsylvania.      See United States v.

Manamela, No. 2:09-cr-00294 (E.D. Pa. June 10, 2010).

Petitioner helped found Multi-Ethnic Behavioral Health Inc.,

(“MEBH”) an entity that he describes as a “non-medical/medicaid

serviceable child welfare service provider program in the city

of Philadelphia.”    ECF No. 1 at 16.    MEBH contracted with

Philadelphia “to monitor the safety of at-risk children through

the Services to Children in their Own Homes program by

conducting face-to-face visits in which MEBH ‘monitor[ed] their

medical care, behavioral health and academic performance.’”        ECF

No. 14-4 at 3 (quoting United States v. Manamela, 463 F. App'x

127, 130 (3d Cir. 2012)) (alteration in original).      MEBH was

required to make reports to Philadelphia’s Department of Human

Services.    Id.   On August 4, 2006, one of the children MEBH was

supposed to monitor, Danieal Kelly, was found dead in her home.

Manamela, 463 F. App'x at 130.    City and federal investigations

occurred and determined that MEBH employees had fraudulently

reported conducting home visits they had not made.      ECF No. 14-4

at 4.

                                   2
     Petitioner was indicted and later convicted of wire fraud,

18 U.S.C. § 1343; health care fraud, 18 U.S.C. § 1347; and

conspiracy to obstruct a matter within the jurisdiction of a

federal agency, 18 U.S.C. § 371. 2    His convictions and sentence

were affirmed by the Court of Appeals for the Third Circuit.

Manamela, 463 F. App'x 127.

     Petitioner filed a motion to correct, vacate, or set aside

his federal sentence under 28 U.S.C. § 2255 on May 1, 2013.

Manamela v. United States, No. 13-cv-2356 (E.D. Pa. Aug. 12,

2013).    The § 2255 motion asserted seven claims: six ineffective

assistance of trial counsel claims and one ineffective

assistance of appellate counsel claim.     ECF No. 14-4 at 4.   The

sentencing court denied the motion on August 12, 2013.     Id. at

1-19.    The Third Circuit granted a limited certificate of

appealability but ultimately affirmed the sentencing court.

United States v. Manamela, 612 F. App'x 151 (3d Cir. 2015).

This § 2241 petition followed.

     Petitioner argues that he is actually innocent of his

convictions in part based on a determination in a wrongful death

lawsuit brought by Danieal’s estate.     In that case, the court

dismissed the claims against MEBH on the basis that plaintiffs

had “fail[ed] to identify any action by MEBH which affirmatively


2 Although Petitioner refers to the “homicide” charge throughout
the petition, he was never charged with causing Danieal’s death.

                                  3
endangered Danieal.”   Estate of Kelly ex rel. Gafni v.

Multiethnic Behavioral Health, Inc., No. 08-3700, 2009 WL

2902350, at *11 (E.D. Pa. Sept. 9, 2009).   He argues that

court’s finding requires reversal of his convictions.     He

presents three grounds for this Court’s review: (1) “[w]hether

the Court erred in Deciding that [Petitioner] and [MEBH] is

liable for the death of Danieal Kelly . . . given the fact that

another Circuit Court in the same District (ECPA) found [MEBH

and Petitioner’s] actions did not create danger . . .”; (2)

“[w]hether affirmative evidence exists to establish Congress’

intention under 18 U.S.C. § 24(b) to find non-medical community

based child welfare service provider Title IV-B subpart 2, (42

U.S.C. § 629(a)(2) under the Act guilty of health care fraud”;

and (3) “[w]hether the Court erred in denying [Petitioner’s]

Discovery and Evidentiary hearing given the overwhelming

evidence regarding [MEBH] functions ‘Brady Materials’ relevant

to this case were withheld from the Court by the prosecution.”

ECF No. 1 at 16.

     Respondent United States now moves to dismiss the petition

based on a lack of jurisdiction under § 2241.   ECF No. 14.    It

argues the claims raised in the petition may only be brought in

a § 2255 proceeding and that Petitioner does not qualify for the

savings clause of § 2255(e).   Petitioner opposes the motion.

ECF No. 15.

                                 4
II.   DISCUSSION

      A.   Legal Standard

      Title 28, Section 2243 of the United States Code provides

in relevant part as follows:

      A court, justice or judge entertaining an application
      for a writ of habeas corpus shall forthwith award the
      writ or issue an order directing the respondent to
      show cause why the writ should not be granted, unless
      it appears from the application that the applicant or
      person detained is not entitled thereto.

      A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers. Estelle v. Gamble, 429

U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520 (1972).

A pro se habeas petition must be construed liberally.      See

Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

      B.   Analysis

      Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.”      Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001).      A challenge to the validity

of a federal conviction or sentence must be brought under 28

U.S.C. § 2255.     See Jackman v. Shartle, 535 F. App’x 87, 88 (3d

Cir. 2013) (per curiam) (citing Okereke v. United States, 307

F.3d 117, 120 (3d Cir. 2002)).    “[Section] 2255 expressly

prohibits a district court from considering a challenge to a

prisoner's federal sentence under § 2241 unless the remedy under



                                   5
§ 2255 is ‘inadequate or ineffective to test the legality of his

detention.’”   Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir.

2015) (quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil,

119 F.3d 245, 249 (3d Cir. 1997).

     Petitioner argues he is actually innocent of his offenses

because the civil lawsuit was dismissed.    Presently in the Third

Circuit, prisoners may use § 2241 to challenge their sentences

after two conditions are satisfied: (1) there must be “a claim

of actual innocence on the theory that [the prisoner] is being

detained for conduct that has subsequently been rendered non-

criminal . . . in other words, when there is a change in

statutory caselaw that applies retroactively in cases on

collateral review,” and (2) “the prisoner must be ‘otherwise

barred from challenging the legality of the conviction under §

2255.’”   Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d

Cir. 2017) (quoting United States v. Tyler, 732 F.3d 241, 246

(3d Cir. 2013)).    “It matters not whether the prisoner’s claim

was viable under circuit precedent as it existed at the time of

his direct appeal and initial § 2255 motion.    What matters is

that the prisoner has had no earlier opportunity to test the

legality of his detention since the intervening Supreme Court

decision issued.”    Id.

     The Court lacks jurisdiction over the § 2241 petition

because Plaintiff’s claims are not based on the amendment or

                                  6
reinterpretation of a federal statute by the Supreme Court.

Moreover, Petitioner was never charged criminally with Danieal’s

death.   The civil court’s ruling has no impact on the jury’s

verdict that Petitioner committed wire and health care fraud.

Petitioner also had prior opportunities to raise his claims.

The civil court’s ruling was issued before Petitioner was

convicted and he could have raised this claim either on direct

appeal or in his § 2255 motion.    The Third Circuit considered

and rejected Petitioner’s second argument that he “did not

defraud a ‘health care benefit program’ as defined by 18 U.S.C.

§ 24(b)” in his § 2255 motion.    United States v. Manamela, 612

F. App'x 151, 154 (3d Cir. 2015).     The Eastern District of

Pennsylvania rejected Petitioner’s requests for discovery while

his § 2255 motion was pending.    ECF No. 14-4 at 104.

Accordingly, the Court lacks jurisdiction over the petition

under § 2241.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”   28 U.S.C. § 1631.   As Petitioner has already filed

a motion under § 2255, he may only file a second or successive

motion with the permission of the Third Circuit.    28 U.S.C. §§

2244, 2255(h).   The Court finds that it is not in the interests

                                  7
of justice to transfer this habeas petition to the Third Circuit

as it does not appear that he can meet the requirements of §

2255(h) for filing a second or successive § 2255 motion.

Nothing in this opinion, however, should be construed as

prohibiting Petitioner from seeking the Third Circuit’s

permission to file on his own should he so choose.

III. CONCLUSION

     For the foregoing reasons, the motion to dismiss for lack

of jurisdiction the Petition brought pursuant to 28 U.S.C. §

2241 will be granted.   An appropriate order will be entered.




Dated: November 27, 2019                s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                 8
